DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 12/21/20.
	The reply filed 12/21/20 affects the application 16/349,393 as follows:
1.      Claims 1 and 4 have been amended. Claims 5-7 have been canceled. Applicant’s amendments has overcome the rejections made under 35 U.S.C. 112(b) and 35 U.S.C. 102 of the office action mailed 06/26/20. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.  
2.     The responsive is contained herein below.
Claims 1-4 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over GOSUDARSTVENNY J UNIVERSITET (RU 2 468 129 C2; English Translation; of record) to SARATOVSKIJ GOSUDARSTVENNY J UNIVERSITET), as evidenced by Baker et al. (Journal of Biomedical Materials Research B: Applied Biomaterials, 2012 Vol 99998, Issue 00; of record) in view of Seo et al. (KR2001-0027073 B1; Machine-English Translation).

UNIVERSITET discloses a composition of a spinning solution comprising chitosan and water (a natural liquid composition) (see abstract; see also claim 1) wherein the additives of the composition have antiseptic, disinfectant, or antibacterial properties (i.e.; for disinfectant or antibacterial applications) (see claim 6), comprising: a composition of a spinning solution comprising chitosan, electrospun fiber produced from solutions of chitosan, and wherein the mixture comprises chitosan with other natural polymers (i,e.; an electrospun solubilized composition of natural chitosan CS).  That is, where chitosan is considered to be the natural polymer (see claim 1; page 4, paragraph 2; page 10, paragraph 4), and the composition comprises chitosan, water and polyvinylalcohol (i.e; an FDA approved polymer polyvinyl alcohol PVA) (see abstract; claim 7). Also, it should be noted that as evidenced by Baker, FDA has approved polyvinyl alcohol PVA to be in close contact with food products (see abstract; page 1, column 2, paragraph 1).  It should be noted that it is well settled that “intended use” of a composition or product, e.g., for disinfectant, antibacterial or anticorrosion applications, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.   
In addition, UNIVERSITET further discloses the composition comprises citric acid (see claim 2) or ascorbic acid AA (see claim 2), and in a separate embodiment UNIVERSITET further discloses that electrospinning nanofibers are produced from chitosan and alginic acid 
Furthermore, UNIVERSITET further discloses their the solution can comprise chitosan in the amount of 6 to 7 wt. percent and polyvinyl alcohol (PVA) in the amount of 1.43 to 1.9 wt. percent (see claim 7).  Also, UNIVERSITET further discloses wherein the ratio of chitosan to alginic acid in the finished fiber is 20:80 (i.e.; the compound and CS have a ratio of about 8:2) (see page 9, paragraph 5 original; see page 10, paragraph 6 translation).
Also, UNIVERSITET discloses the liquid composition as set forth in claim 1, and UNIVERSITET further discloses that the chitosan can have a molecular weight of 30-500 kDa or 30-500 kg/mol, and a deacetylation degree of 80-95 mol. percent (see claim 1).
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET is that UNIVERSITET do not explicitly disclose that the composition of chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in a mixture of citric acid (CA), ascorbic acid (AA) and deionized water, wherein the CA and the AA are about 5% of the mixture. However, UNIVERSITET disclose that citric acid (CA) and ascorbic acid (AA) can be used.
Seo et al. disclose a Kimchi nutrition reinforcing agent containing the fraction water-soluble chitosan which comprises the fraction water-soluble chitosan 0.01~30 weight%" ascorbic acid 0.001~5 weight%, citric acid 0.01~5 weight%, alginic acid 0.1~1 weight% and the
water 60~95 weight% in which the number average molecular weight is 20~25 (see claims and abstract). Also, Seo et al. disclose that the Kimchi nutrition reinforcing agent according to the present invention for achieving the purpose includes or comprises the fraction water-soluble
nd paragraph). Furthermore, Seo et al. disclose that a fraction or composition comprising water-soluble chitosan 200,000~250,000 had most excellent deterrent effect of harmful microorganism (bacteria) (see page 4, Embodiment 2). In addition, Seo et al. disclose or suggest that ascorbic acid used in the disclose percentages (0.01~5 weight%) or amounts increases the antioxidant function of their composition and the citric acid used in the amount or percentage of 0.01~5 weight% prevent the stabilizer and acidification of the vitamin C (ascorbic acid) (see page 3, last paragraph). That is, Seo et al. disclose or suggest that citric acid (CA) and ascorbic acid (AA) provide specific positive effects or advantages to their composition. Also, it should be noted that a use of a mixture such as 3 weight% citric acid and 2 weight% ascorbic acid (vitamin C) (which are encompassed by the weight% taught by Seo et al. for citric acid and ascorbic acid) equates to a total amount or percent of 5 weight% of citric acid and ascorbic acid, as used by Applicant.  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the methodology of formation of the chitosan biopolymeric fibers for preparation 
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the methodology of formation of the chitosan biopolymeric fibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.

Claim 2 is drawn to the liquid composition as set forth in claim 1, wherein the PVA and CS have a ratio of about 8:2.
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET and Seo et al. is that UNIVERSITET and Seo et al. do not explicitly disclose a composition wherein the PVA and CS have a ratio of about 8:2.

Further, provided that in both embodiments UNIVERSITET discloses the methodology of preparation of the chitosan fibers for manufacturing of the bandage for wound treatment (abstract; claim 7 translation; claim 7 original; page 9, paragraph 5 original; page 10, paragraph 6 translation), the modification to UNIVERSITET's composition, of providing for wherein the compound and CS have a ratio of about 8:2, would provide the benefit of improving the methodology of formation of the chitosan biopolymeric fibers for preparation of the bandage for wound treatment (abstract).
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for wherein the compound and CS have a ratio of about 8:2, as previously disclosed by UNIVERSITET in a 
Further, provided that in both embodiments UNIVERSITET discloses the methodology of preparation of the chitosan fibers for manufacturing of the bandage for wound treatment (abstract; claim 7 translation; claim 7 original; page 9, paragraph 5 original; page 10, paragraph 6 translation), the modification to UNIVERSITET's composition, of providing for wherein the compound and CS have a ratio of about 8:2, would provide the benefit of improving the methodology of formation of the chitosan biopolymeric fibers for preparation of the bandage for wound treatment (abstract).

Claim 4 is drawn to the liquid composition as set forth in claim 1, wherein the CS has a low molecular weight range, about 200 kDa and a degree of deacetylation of about 89.9%.
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET and Seo et al. is that UNIVERSITET and Seo et al. do not 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have prepared UNIVERSITET’s composition, and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the methodology of formation of the chitosan biopolymeric fibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
One having ordinary skill in the art would have been motivated, to have prepared UNIVERSITET’s composition, and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the methodology of formation of the chitosan .

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over GOSUDARSTVENNY J UNIVERSITET, as evidenced by Baker et al. in view of Seo et al., as applied in claim 1 above and further in view of Arthur et al. (US 20130165487 A1).
Claim 3 is drawn to the liquid composition as set forth in claim 1, wherein the PVA has a molecular weight of about 125000.
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET and Seo et al. is that UNIVERSITET and Seo et al. do not explicitly disclose or suggest using PVA with a molecular weight 125000 in in composition.
Arthur et al. PVAs encompassed having weight average molecular weights from about 12,500 g/mole to about 125,000 g/mole (see page 3, [0046]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for wherein the PVA has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the 
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for wherein the PVA has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the methodology of formation of the chitosan biopolymeric fibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
Response to Arguments
Applicant's arguments with respect to claims 1-4 have been considered but are not found convincing.
The Applicant argues that RU2468129 does not teach: A disinfectant, antibacterial and anticorrosion liquid, whereby the liquid comprises an electrospun solubilized composition of natural chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PVA) dissolved in a 
However, UNIVERSITET (RU2468129) discloses a composition their composition have disinfectant, or antibacterial properties (i.e.; it is for disinfectant or antibacterial applications).
Also, Seo et al. disclose that their composition which comprises chitosan (CS) and a mixture of citric acid (CA), ascorbic acid (AA) and water has antibacterial activities or properties.
In addition, the UNIVERSITET and Seo et al. disclose and suggest a composition that is obvious with the same compounds or substances, and consequently, this composition should also have the same effect of being a disinfectant, antibacterial and anticorrosion composition. In fact, the disinfectant, antibacterial and anticorrosion properties of chitosan is well known in the art.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the methodology of formation of the chitosan biopolymeric fibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.

However, the above rejection was made by applying UNIVERSITET), as evidenced by Baker et al. in view of Seo et al.  And more importantly, Baker disclose that FDA has approved polyvinyl alcohol PVA to be in close contact with food products (see abstract; page 1, column 2, paragraph 1). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the methodology of formation of the chitosan biopolymeric fibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
The Applicant argues that as taught in the specification, the addition of citric acid (CA) and ascorbic acid (AA) added anti-corrosion property to the composite nanofiber liquid solution without affecting the other properties (disinfectant and antibacterial) and have a final synergistic 
However, Applicant’s has not provided any scientific data which shows that their composition is synergistic or has synergistic effect.  It should be noted that Attorney's arguments of unexpected results cannot take the place of evidence in the record.  In re DeBlauwe, 736 F.2d 699, 705, 222 U.S.P.Q. 191, 196 (Fed. Cir. 1984). Also, it should be noted that synergism may be expected or unexpected. In re Hoellmantel, 139 U.S.P.Q. 496. Furthermore, it should be noted that any presented showing must be commensurate with the scope of the claims. In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). In addition, it should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results. Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited
references. Broad disclosures of synergy in the prior art weigh toward a finding of obviousness. Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness. To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art. Furthermore, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Also, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration. It must be shown

More importantly, and in light of the aforementioned, Applicant has not provided any scientific
data or evidence in the specification that show or demonstrate synergy or synergistic effects of their composition. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., so as to improve the methodology of formation of the chitosan biopolymeric fibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
The Applicant argues that regarding claim 4 and in addition to the arguments related to claim 1, RU2468129 nor Baker teach this limitation of claim 4 in combination with independent claim 1, nor do they suggest it to further the teachings of claim 1 in this application as per argument above regarding claim 1. Therefore, Baker can’t be complemented with RU2468129 to derive at claim 4.
However on the contrary, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have prepared UNIVERSITET’s composition, and to use 
Applicant's arguments with respect to claims 1-4 are moot with respect to the new ground(s) of rejection.
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623